ORDER
PER CURIAM.
Appellant, Rodney Sharp, appeals the judgment denying his Rule 24 .0351 motion for post-conviction relief without an evidentiary hearing. He contends he did not enter his guilty plea knowingly and voluntarily because the trial court denied a paternity test. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All Rule references are to the Missouri Court Rules (2001).